Citation Nr: 1422578	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  10-21 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for residuals of a head injury.


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from October 1975 to January 1979.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by which the RO, in pertinent part, denied entitlement to service connection for residuals of a head injury.

In February 2013, the Veteran testified at a hearing before the undersigned Acting Veterans Law Judge, which was held at the RO.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Further development of the evidence is necessary before VA may adjudicate the claim herein.  Specifically, VA and private medical records must be associated with the claims file and a VA medical examination and opinion must be obtained.  Accordingly, the case is REMANDED for the following action: 

1.  Associate with the claims file all VA clinical records dated from January 31, 2011 to the present.  

2.  After obtaining the necessary releases from the Veteran, associate with the claims file treatment records from Harborview Hospital in Seattle dated from October through December 1976; Mt. Edgecumbe Hospital in Sitka, Alaska dated from October through December 1976; Sitka Community Hospital dated from October through December 1976; OU Medical Center in Oklahoma City dated in June 2009; and from Louisiana State University dated in August 2009.

3.  After accomplishing the first two directives, schedule a VA medical examination for a diagnosis of all brain/neurologic disorders from which the Veteran suffers.  As to each, the examiner should opine whether it is at least as likely as not (50 percent or greater likelihood) related to service to include a head injury therein.

Note: As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

The examiner must review all pertinent documents in the record and state in the examination report whether the claims file was reviewed.  All opinions are to be accompanied by a rationale consistent with the evidence of record.  If the requested medical opinions cannot be given, the examiner should state the reason(s) why.

4.  After completion of the above development, the claim should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and should be afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



